107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lester STOVALL, Plaintiff-Appellant,andLynda S. STOVALL, and on behalf of others similarlysituated, et al, Plaintiff,v.PEPSI COLA DCLP, Defendant-Appellee,andNoel Smith, Business Agent, Beverage Drivers Union Local #67;  Stephen McBride, Secretary, Beverage Drivers UnionLocal # 67;  Willie Boyce, Human Resources Manager, PepsiCola DCLP;  Sonny Brooken, Chief Financial Officer, PepsiCola DCLP;  Gavin Saunders, Warehouse Manager, Pepsi ColaDCLP;  Paul O'Connor, Supervisor, Pepsi Cola DCLP;  JimSchultz, General Manager, Pepsi Cola DCLP;  InternationalBrotherhood of Teamsters, AFL-CIO Beverage Drivers LocalUnion # 67, Defendants.
No. 96-2649.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Lester Stovall, Appellant Pro Se.
Stephen Daniel Graeff, Phillip Matthew Schwartz, CARR, MORRIS & GRAEFF, Washington, D.C., for Appellee.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER,* Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting Defendants' motion for summary judgment and dismissing his complaint filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2 (1994), and 42 U.S.C. § 1981 (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Stovall v. Pepsi Cola DCLP, No. CA-95-303-PJM (D.Md. Sept. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Senior Judge Butzner did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)